Appeal Dismissed and Memorandum Opinion filed May 7, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00169-CV

STARRY SKIES RANCH, L.P.; JO ARC RESOURCES, INC.; AND SALLY
                BLACKIE-SENGEL, Appellants
                                       V.
  CHARLYN ROSENBAUM SCHOENVOGEL, EXECUTRIX FOR THE
   ESTATE OF CLARENCE WALTER SCHOENVOGEL, DECEASED;
  CHAPPELL HILL CONSTRUCTION CO.; RAY ANDRECJZAK; AND
                   WAYNE RIFE, Appellees


                  On Appeal from the County Court at Law
                        Washington County, Texas
                      Trial Court Cause No. 2017-094

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed January 30, 2020. On April 27,
2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.
                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2